   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GYM DOOR REPAIRS, INC., ET AL.,

                      Plaintiffs,               15-cv-4244 (JGK)

                                                MEMORANDUM OPINION AND
          - against -                           ORDER

YOUNG EQUIPMENT SALES, INC., ET AL,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This case involves a dispute about and among servicers of

electric folding doors and partitions used in school gymnasiums

in New York.   On June 10, 2020, this Court directed the Clerk to

enter judgment dismissing all claims and counterclaims with

prejudice.   ECF No. 889.    After motions for attorney’s fees and

appeals of the Clerk’s Taxations of Costs, this Court referred

the matter to the Magistrate Judge for a Report and

Recommendation on the motions for attorney’s fees and appeals of

the Taxations of Costs.     ECF No. 960.   Magistrate Judge Ona T.

Wang issued a Report and Recommendation detailing the

appropriate attorney’s fees and costs.       ECF No. 977.    The

Magistrate Judge recommended awarding defendant Total Gym

Repairs (“Total Gym” or the “Total Gym Defendant”) $91,810.00 in

attorney’s fees and costs largely consistent with the amount of

costs determined by the Clerk; denying the plaintiffs’ appeal of

the Clerk’s Taxation of Costs; and denying Qapala Enterprises,

Guardian Gym Equipment, and James Petriello (collectively, the

                                    1
   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 2 of 18

“Guardian Defendants”) attorney’s fees and awarding the Guardian

Defendants costs to be calculated by the Clerk.        For the

following reasons, the Report and Recommendation is adopted in

part, with modifications described below.

                              I. Background

     The Court assumes familiarity with the facts of this case,

the Magistrate Judge’s Report and Recommendation, and the

Court’s previous Orders.     The plaintiffs, Gym Door Repairs, Inc.

and Safepath Systems LLC, brought this suit against 19

defendants, seeking permanent injunctive relief, damages, and

attorney’s fees and costs for the defendants’ alleged

infringement of the plaintiffs’ patent, copyrights, and

trademarks, and for unfair competition, tortious interference

with business relationships, and civil conspiracy.        In an

Opinion and Order dated September 9, 2016, this Court dismissed

several claims and defendants from the case.        See Gym Door

Repairs, Inc. v. Young Equip. Sales, Inc., 206 F. Supp. 3d 869

(S.D.N.Y. 2016).    Before the Opinion and Order was issued, the

plaintiffs entered into a settlement agreement with defendant

Educational Data Services, Inc.      See id. at 885 n.1.     The Court

denied motions for reconsideration filed by defendant Carl

Thurnau and the plaintiffs and allowed the plaintiffs to file a

Third Amended Complaint.     Gym Door Repairs, Inc. v. Young Equip.

Sales, Inc., No. 15-cv-4244, 2016 WL 6652733, at *1 (S.D.N.Y.

Nov. 10, 2016).    On March 8, 2017, the Court entered a

                                   2
   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 3 of 18

Memorandum Opinion and Order granting in part the defendants’

motion to dismiss the Third Amended Complaint.        Gym Door

Repairs, Inc. v. Young Equip. Sales, Inc., No. 15-cv-4244, 2017

WL 933103 (S.D.N.Y. Mar. 8, 2017).

     The remaining defendants moved for summary judgment

dismissing all remaining claims in the Third Amended Complaint,

except that Young Equipment Sales, Inc. and YES Service and

Repairs Corporation (together, the “Young Defendants”) did not

move for summary judgment on the plaintiffs’ claim of copyright

infringement against them.     This Court granted the defendants’

motion for summary judgment dismissing all of the plaintiffs’

claims except for the copyright infringement claim against the

Young Defendants.   See Gym Door Repairs, Inc. v. Young Equipment

Sales, Inc., 331 F. Supp. 3d 221 (S.D.N.Y. 2018).        This Court

then denied the plaintiffs’ motion for reconsideration of the

summary judgment Opinion and Order.      Gym Door Repairs, Inc. v.

Young Equip. Sales, Inc., No. 15-cv-4244, 2018 WL 5650004

(S.D.N.Y. Oct. 30, 2018).     The Young Defendants settled the

remaining claim, and all claims in this case have been resolved.

See ECF Nos. 776, 889.

     The Guardian Defendants and the Total Gym Defendant then

moved for attorney’s fees and costs, and defendant Thurnau moved

for recovery of costs on behalf of the State of New York (the

“State”).   ECF Nos. 896, 899, 907, 909, 947.       The Clerk of the

Court issued Taxations of Costs for each set of defendants that

                                   3
   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 4 of 18

moved for costs, detailing the costs owed to the defendants.

ECF Nos. 949, 950, 962.    The Guardian Defendants and the

plaintiffs appealed the respective Taxations of Costs.         ECF Nos.

951, 963.

     The Magistrate Judge issued a Report and Recommendation on

the motions for attorney’s fees and appeals of the Clerk’s

Taxations of Costs.    The plaintiffs and the Guardian Defendants

timely objected to the Magistrate Judge’s Report and

Recommendation.

                           II.   Legal Standard

     When reviewing objections to a Magistrate Judge’s Report

and Recommendation, the district court must “make a de novo

determination of those portions of the report . . . to which

objection is made” and “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the

magistrate judge.”    28 U.S.C. § 636(b)(1)(C); see also Fed. R.

Civ. P. 72(b)(3).    The district court “may also receive further

evidence or recommit the matter to the magistrate judge with

instructions.”    28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ.

P. 72(b)(3).   “[I]t is sufficient that the court arrive at its

own independent conclusion regarding those portions of the

report to which objections are made,” and the court “need not

conduct a de novo hearing on the matter.”       In re Hulley Enters.




                                   4
    Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 5 of 18

Ltd., 400 F. Supp. 3d 62, 69 (S.D.N.Y. 2019) (quoting Nelson v.

Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)). 1

     In determining the amount of an award of attorney’s fees,

district courts must calculate the “presumptively reasonable

fee.”   Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 172 (2d

Cir. 2009).    “The starting point for determining the presumptive

reasonable [fee] is the lodestar amount, which is the product of

a reasonable hourly rate and the reasonable number of hours

required by the case.”      Charles v. City of New York, No.

13-cv-3547, 2014 WL 4384155, at *2 (S.D.N.Y. Sept. 4, 2014).

“The presumptively reasonable fee boils down to what a

reasonable, paying client would be willing to pay, given that

such a party wishes to spend the minimum necessary to litigate

the case effectively.”      Simmons, 575 F.3d at 174 (quoting Arbor

Hill Concerned Citizens Neighborhood Ass’n v. County of Albany,

493 F.3d 110, 112, 118 (2d Cir. 2007)).          To arrive at a

reasonable fee, courts consider, among other factors, the twelve

factors set forth in Johnson v. Ga. Highway Express Inc., 488

F.2d 714, 717–719 (5th Cir. 1974).         See Arbor Hill Concerned

Citizens Neighborhood Ass’n v. County of Albany and Albany

County Bd. of Elections, 522 F.3d 182, 190 (2d Cir. 2008). 2


1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, emphasis, and internal quotation marks in
quoted text.
2 The twelve Johnson factors are: “(1) the time and labor required; (2) the

novelty and difficulty of the questions; (3) the level of skill required to
perform the legal service properly; (4) the preclusion of employment by the
attorney due to acceptance of the case; (5) the attorney’s customary hourly
rate; (6) whether the fee is fixed or contingent; (7) the time limitations
                                      5
    Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 6 of 18

Courts also consider “the rates charged by attorneys of

comparable skill, experience, and reputation in the community.”

Nature’s Enters., Inc. v. Pearson, No. 08-cv-8549, 2010 WL

447377, at *9 (S.D.N.Y. Feb. 9, 2010) (Magistrate Judge’s Report

and Recommendation adopted by the District Court).

     “In ruling on applications for fees, district courts must

examine the hours expended by counsel and the value of the work

product of the particular expenditures to the client’s case.”

DiFilippo v. Morizio, 759 F.2d 231, 235 (2d Cir. 1985).             Billed

hours that are “excessive, redundant, or otherwise unnecessary,

are to be excluded, and in dealing with such surplusage, the

court has discretion simply to deduct a reasonable percentage of

the number of hours claimed as a practical means of trimming fat

from a fee application.”       Kirsch v. Fleet St., Ltd., 148 F.3d

149, 173 (2d Cir. 1998).       Courts do not ask “whether hindsight

vindicates an attorney’s time expenditures, but whether, at the

time the work was performed, a reasonable attorney would have

engaged in similar time expenditures.”         Grant v. Martinez, 973

F.2d 96, 99 (2d Cir. 1992); see also Walker v. City of New York,

No. 11-cv-314, 2015 WL 4568305, at *8 (E.D.N.Y. July 28, 2015).

The fee applicant “bear[s] the burden of documenting the hours

reasonably spent by counsel, and the reasonableness of the



imposed by the client or the circumstances; (8) the amount involved in the
case and the results obtained; (9) the experience, reputation, and ability of
the attorneys; (10) the undesirability of the case; (11) the nature and
length of the professional relationship with the client; and (12) awards in
similar cases.” Arbor Hill, 522 F.3d at 186 n.3.
                                      6
    Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 7 of 18

hourly rates claimed.”      Allende v. Unitech Design, Inc., 783 F.

Supp. 2d 509, 512 (S.D.N.Y. 2011).

                            III. Attorney’s Fees

      The initial question is whether the Guardian Defendants and

the Total Gym Defendant are entitled to an award of attorney’s

fees as prevailing parties.       The Magistrate Judge’s Report and

Recommendation is persuasive, reasonable, and legally correct in

concluding that those defendants are entitled to an award of

attorney’s fees.

      The Guardian Defendants and the Total Gym Defendant are

entitled to fees and costs pursuant to the fee shifting

provision of the Lanham Act, 15 U.S.C. § 1117, which awards the

prevailing party fees in “exceptional” cases.           15 U.S.C.

§ 1117(a). 3   The following factors are relevant in determining

whether a case is exceptional: “frivolousness, motivation,

objective unreasonableness (both in the factual and legal

components of the case) and the need in particular circumstances

to advance considerations of compensation and deterrence.”

Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

545, 553-54 & n.6 (2014) (applying factors in the context of the

fee shifting provision of the Patent Act, 35 U.S.C. § 285); see

also Sleepy’s LLC v. Select Comfort Wholesale Corp., 909 F.3d




3 The Guardian Defendants and Total Gym are also entitled to attorney’s fees
for the baseless patent claims and copyright claim asserted against them by
the plaintiffs. See 35 U.S.C. § 285 (patent claims); 17 U.S.C. § 505
(copyright claims).
                                      7
   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 8 of 18

519, 530-31 (2d Cir. 2018) (applying the factors listed in

Octane to an award of fees pursuant to the Lanham Act).

       For the reasons stated in the thorough Report and

Recommendation, this is an “exceptional” case that warrants and

award of fees to the prevailing parties.       The plaintiffs

vigorously pursued untenable claims against competitors which

were based on theories rejected in other cases.        The plaintiffs

threatened crippling damages of over $60 million at the outset

of the litigation but ultimately claimed damages of about

$500,000.    Individual claims were enough to survive motions to

dismiss but eventually crumbled in response to a motion for

summary judgment.    As noted in the Report and Recommendation,

the plaintiffs attempted to litigate the merits of the action

after the summary judgment decision by bringing several

unsuccessful motions for sanctions.       See ECF Nos. 813, 859, 860,

876.    Moreover, this Court found that the plaintiffs’ failure to

comply with their own discovery disclosure requirements was

“egregious.”    Gym Door Repairs, 331 F. Supp. 3d at 238-39.        This

is a case that justifies an award of attorney’s fees to deter

competitors from misusing intellectual property laws to threaten

competitors with ruinous damages from lawsuits that have no

merit but take time and expense to defend.

       The plaintiffs’ objections to the Magistrate Judge’s Report

and Recommendation are baseless.       The plaintiffs attempt to

relitigate the merits of their case, and cast aspersions on

                                   8
   Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 9 of 18

opposing counsel, a prior Magistrate Judge, and a state court

judge.   ECF No. 979 at 7, 11.    It is also odd that the

plaintiffs, in an effort to resist an award of attorney’s fees

now describe the claims against Total Gym as “not complex”

although the plaintiffs initially sought $60 million against all

defendants and the case consumed almost four years with numerous

discovery disputes and judicial opinions.       Id. at 16.    Because

the plaintiffs’ objections with respect to the defendants’

entitlement to attorney’s fees are baseless, the Court adopts

the portion of the Report and Recommendation finding that the

Guardian Defendants and the Total Gym Defendant are entitled to

attorney’s fees.

                             A. Total Gym

     With respect to the amount of fees to be awarded to the

Total Gym Defendant, the Court finds that the Report and

Recommendation is thorough and well reasoned and adopts it.

Total Gym sought $119,587.50 in fees for 478.35 hours of work,

billed at an hourly rate of $250.      As the Magistrate Judge

concluded, the billing rate is very reasonable and consistent

with other rates charged for litigation in this District.         See,

e.g., Tatintsian v. Vorotyntsev, No. 16-cv-7203, 2020 WL

2836718, at *5 (S.D.N.Y. June 1, 2020) (approving partner rates

of $375, associate rates of $300, and paralegal rates of $150);

Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d 31, 55

(S.D.N.Y. 2015) (approving partner rates of $675); Broad. Music,

                                   9
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 10 of 18

Inc. v. Pamdh Enters., Inc., No. 13-cv-2255, 2014 WL 2781846, at

*7 (S.D.N.Y. June 19, 2014) (collecting cases approving of $400

hourly rates and above).    The plaintiffs have not questioned the

hourly rates charged nor the qualifications of the lawyers who

charged those rates.

     The Magistrate Judge concluded, and this Court agrees, that

some of the hours were excessive.      Although the plaintiffs did

not make any specific objections to the actual billing records,

the Magistrate Judge conducted a careful review which is

undisputed.   The Court agrees with the Magistrate Judge that a

reduction of 20% of the fees sought is appropriate.        See Kirsch,

148 F.3d at 173; Capital Recs., Inc. v. MP3tunes, LLC, No. 07-

cv-9931, 2015 WL 7271565, at *5 (S.D.N.Y. Nov. 12, 2015) (“It is

common practice in this Circuit to reduce a fee award by an

across-the-board percentage where a precise hour-for-hour

reduction would be unwieldy or potentially inaccurate.”).

Therefore, for the reasons explained in the Report and

Recommendation, Total Gym is awarded $91,810.00 in attorney’s

fees.

     The plaintiffs’ objection to the dollar value of the fees

to be awarded to Total Gym is again baseless.       Without

scrutinizing the specific billing records, the plaintiffs

contend that the Court should reduce the fees by at least 90%

because Total Gym had limited financial exposure after the

conspiracy claim was dismissed against it in 2016, and because

                                  10
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 11 of 18

the plaintiffs had previously offered to settle with Total Gym.

However, Total Gym is entitled to fees, and after a review of

the billing records, the Magistrate Judge and this Court have

found $91,810.00 to be reasonable.      The plaintiffs do not

present any specific billing-related reasons why that number

should be reduced, and they provide no legitimate basis for

their argued 90% reduction.    Because the Magistrate Judge’s

Report and Recommendation is persuasive, reasonable, and legally

correct with respect to the amount of fees owed to Total Gym,

and because the plaintiffs’ objections are without merit, the

Court adopts the portion of the Report and Recommendation

awarding Total Gym $91,810.00.

                       B. Guardian Defendants

     The Magistrate Judge found that the Guardian Defendants are

also entitled to attorney’s fees, but that because of the lack

of documentation submitted with the motion for fees, no fees

should be awarded.   For the reasons stated in the Report and

Recommendation and for the reasons stated above, the Court

agrees that the Guardian Defendants are entitled to attorney’s

fees.   The relevant factors—frivolousness, motivation, objective

unreasonableness, and the need for compensation and deterrence—

all argue in favor of an award of attorney’s fees.        However, as

stated in their objections to the Report and Recommendation, the

Guardian Defendants should be permitted to submit documentation

to substantiate their estimate of the appropriate fees.

                                  11
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 12 of 18

     Rule 54 requires a party moving for fees to “state the

amount sought or provide a fair estimate of it.”        Fed. R. Civ.

P. 54(d)(2)(B)(iii).    The advisory committee notes provide

additional clarity:

          The rule does not require that the motion be supported
          at the time of filing with the evidentiary material
          bearing on the fees. This material must of course be
          submitted in due course, according to such schedule as
          the court may direct in light of the circumstances of
          the case. What is required is the filing of a motion
          sufficient to alert the adversary and the court that
          there is a claim for fees and the amount of such
          fees . . . .

Fed. R. Civ. P. 54 advisory committee’s note to 1993 amendment.

          As the Magistrate Judge noted, “the briefest

examination of the caselaw would reveal that in successful fee

applications, the party submitted contemporaneous time records.”

ECF No. 977, at 24.    However, given that the Guardian Defendants

provided an estimate of the attorney’s fees in the motion and

have attached billing records to their objections to the Report

and Recommendation, it is appropriate to consider those records

in making a determination of the appropriate attorney’s fees.

See Fed. R. Civ. P. 72(b)(3) (“The district judge may accept,

reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with

instructions.”); see also Hernandez Gomez v. 4 Runners, Inc.,

769 F. App’x 1, 3 (2d Cir. 2019) (holding that when parties have

“largely complied” with a magistrate judge’s orders, such

parties should be “given a fair opportunity to correct” or

                                  12
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 13 of 18

“address the minor problems in [their submissions] that the

magistrate judge identified”); Yunjian Lin v. Grand Sichuan 74

St. Inc., No. 15-cv-2950, 2020 WL 3072290, at *2 (S.D.N.Y. June

10, 2020).   Furthermore, because the Magistrate Judge is most

familiar with the litigation over attorney’s fees, the Court

remands the matter to the Magistrate Judge for a Report and

Recommendation on the appropriate amount of attorney’s fees for

the Guardian Defendants.    The Magistrate Judge may consider any

appropriate materials including the newly submitted materials

from the Guardian Defendants and direct any further submissions

that the Magistrate Judge finds appropriate.

                               IV.     Costs

     The plaintiffs and the Guardian Defendants have appealed

the Clerk’s Taxations of Costs.      Unless proscribed by federal

statute, the Federal Rules of Civil Procedure, or a court order,

prevailing parties are entitled to costs.       See Fed. R. Civ. P.

54(d)(1).    There is no statute, Rule, or order precluding an

award of costs in this case, and therefore, the defendants are

entitled to taxable costs.

     “Costs” include only the items listed in 28 U.S.C. § 1920.

See Whitfield v. Scully, 241 F.3d 264, 269 (2d Cir. 2001),

abrogated on other grounds by Bruce v. Samuels, 577 U.S. 82

(2016).   Among other things, Section 1920 allows for “[f]ees for

printed or electronically recorded transcripts necessarily



                                  13
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 14 of 18

obtained for use in the case.”     28 U.S.C. § 1920(2).     Local

Civil Rule 54.1 provides:

     Unless otherwise ordered by the Court, the original
     transcript of a deposition, plus one copy, is taxable if
     the deposition was used or received in evidence at the
     trial, whether or not it was read in its entirety. Costs
     for depositions are also taxable if they were used by the
     Court in ruling on a motion for summary judgment or other
     dispositive substantive motion. Costs for depositions taken
     solely for discovery are not taxable.

Local Civ. R. 54.1(c)(2); see also Balance Point Divorce

Funding, LLC v. Scrantom, 305 F.R.D. 67, 77 (S.D.N.Y. 2015).

     “[C]ourts in this District have repeatedly construed the

local rules as authorizing a court to tax the costs of a

deposition transcript if, at the time the deposition was taken,

the deponent’s testimony appeared to be reasonably necessary to

the litigation.”   Ramos v. City of New York, No. 15-cv-6085,

2019 WL 3254964, at *2 (S.D.N.Y. July 21, 2019).        The Magistrate

Judge correctly concluded that the depositions for which the

defendants seek costs were reasonably necessary to the

litigation at the time the depositions were taken.        This

includes the deposition of Stephen J. Cole, who was the

custodian for thousands of documents produced by the plaintiffs,

and who also provided testimony on the plaintiffs’ purported

damages.   Therefore, even though Stephen J. Cole’s deposition

was not cited in the defendants’ motion for summary judgment,

the Guardian Defendants are entitled to recover costs of the

transcript.   See id. at *3 (awarding costs for a deposition that

was reasonably necessary to the litigation, even though the
                                14
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 15 of 18

deposition was not cited in the motion for summary judgment or

any other dispositive motion).

     The Clerk denied all costs to the Guardian Defendants for

failure to explain which depositions were used in the motion for

summary judgment.    Because the other defendants are entitled to

costs of the deposition transcripts, the Report and

Recommendation correctly concluded that the Guardian Defendants

are entitled to transcript costs to the extent invoices are

provided in the Guardian Defendants’ Bill of Costs, ECF Nos.

921, 947, 948.    Moreover, the costs for the transcripts of the

discovery conferences are taxable because they were relevant,

and Magistrate Judge Peck directed the parties to purchase the

transcripts and alternate paying for those costs.        See Local

Civ. R. 54.1(c)(1) (costs for transcripts “necessarily obtained”

are taxable).    The Guardian Defendants also sought costs

associated with meals, mileage, and parking for depositions.

Such costs are not taxable pursuant to Local Rule 54.1, and

therefore, the Clerk appropriately denied such costs.

     Moreover, Thurnau argues that the State’s entitlement to

costs should be increased from $20,569.17 to $26,624.57 because

the Magistrate Judge found that the defendants are entitled to

costs of deposition transcripts that appeared reasonably

necessary to the litigation, and that all depositions taken were

reasonably necessary to the litigation.      This Court agrees that



                                  15
    Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 16 of 18

the State is entitled to recover costs of the original plus one

copy of each deposition transcript.

      However, the Court also agrees with the plaintiffs’

objection to the Report and Recommendation that, given the close

cooperation among the defendants, the defendants seeking the

taxation of costs for depositions should be awarded costs

collectively for the purchase of the original plus one copy of

each deposition transcript.       See Local Civ. R. 54.1(c)(2)

(allowing for costs of “the original transcript of a deposition,

plus one copy,” to be recovered by the prevailing party).              The

plaintiff points out that the defendants shared the costs of

discovery conference transcripts among themselves and closely

coordinated through the litigation, and therefore, they should

have shared costs for the deposition transcripts. 4           See Brager &

Co. v. Leumi Sec. Corp., 530 F. Supp. 1361, 1366 (S.D.N.Y. 1982)

(Weinfeld, J.) (allowing for costs of only one copy for a trial

transcript where multiple defendants “presented a common

defense”), aff’d, 697 F.2d 288 (2d Cir. 1982).

      Accordingly, the plaintiffs’ and the Guardian Defendants’

appeals of the Clerk’s Taxation of Costs are granted in part and

denied in part.     The plaintiffs’ appeal is granted to the extent

that the defendants seeking taxation of costs should be entitled

collectively to the costs of only one deposition transcript plus
4 To the extent multiple defendants have each attempted to recover costs for
the same deposition transcript, the costs should be allocated on a pro rata
proportional basis such that each defendant is entitled to its fractional
share of the cost of one deposition transcript plus one copy for each
deposition submitted in the Bills of Costs.
                                     16
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 17 of 18

one copy per each deposition.     The plaintiffs’ appeal is denied

to the extent it seeks to exclude the costs of deposition

transcripts from the Taxation of Costs.      The Guardian

Defendants’ appeal is granted in that they are entitled to

deposition transcript costs to the extent provided in ECF Nos.

921, 947, and 948.   It is denied with respect to the costs for

meals, mileage, and parking.     The Guardian Defendants, the Total

Gym Defendant, and the State are each entitled to its pro rata

share of the costs of all depositions for which reimbursement is

sought.    The matter is remanded to the Magistrate Judge to

determine the precise value of the costs to be awarded to each

defendant in accordance with this Memorandum Opinion and Order.

The Magistrate Judge may seek any further input from the parties

in calculating the precise costs to be taxed.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties.   To the extent not specifically addressed, the

arguments are either moot or without merit.       For the reasons

explained above, the Magistrate Judge’s Report and

Recommendation is adopted in part.      Total Gym’s motion for

attorney’s fees, ECF No. 896, is granted in part, with Total Gym

entitled to $91,810.00 in attorney’s fees.       The Guardian

Defendants’ motion for attorney’s fees, ECF No. 899, is granted,

and the matter is remanded to the Magistrate Judge for a Report

and Recommendation on the appropriate amount of attorney’s fees.

                                  17
  Case 1:15-cv-04244-JGK-OTW Document 989 Filed 03/26/21 Page 18 of 18

The plaintiffs’ and the Guardian Defendants’ appeals of the

Clerk’s Taxations of Costs, ECF Nos. 951, 963, are granted in

part and denied in part.    The Clerk’s Taxations of Costs should

be modified in accordance with this Memorandum Opinion and

Order.   The Guardian Defendants, the Total Gym Defendant, and

the State are entitled to the pro rata share of the costs of an

original plus one copy for each deposition for which

reimbursement is sought.    The matter is remanded to the

Magistrate Judge enter an award of costs and fees in accordance

with this Memorandum Opinion and Order.       The Clerk is directed

to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          March 26, 2021               _____/s/ John G. Koeltl_______
                                               John G. Koeltl
                                        United States District Judge




                                  18
